394 U.S. 216
89 S.Ct. 1015
22 L.Ed.2d 210
Leroy JOHNSONv.James VOYLES, Sheriff, et al.
No. 429, Misc.
Supreme Court of the United States
March 10, 1969

Crawford C. Martin, Atty. Gen. of Texas, Nola White, First Asst. Atty. Gen., Robert C. Flowers and Allo B. Crow, Jr., Asst. Attys. Gen., and Stanley Kirk, for respondents.
On Petition for Writ of Certiorari to the Supreme Court of Texas.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Texas for further consideration in light of Smith v. Hooey, Judge, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607.